DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: slide mechanism and position holding mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the recitation of a "slide mechanism" appears to invoke the provisions of 35 U.S.C. 112(f), and has been interpreted in accordance with the disclosure to refer to the linear guide (Specification: page 7, paragraph 28) or art-recognized equivalent mechanism for sliding the application needle fixing member.
With regards to the recitation of a "position holding mechanism" appears to invoke the provisions of 35 U.S.C. 112(f), and has been interpreted in accordance with the disclosure to refer to the electromagnets and permanent magnet (Specification: page 7, paragraph 29) or art-recognized equivalent mechanism for holds and moving a relative position of the application needle fixing member with respect to the slide mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2006-310266, provided English machine translation cited below).
In regards to claims 1 and 5, Takashi teaches a pattern correction apparatus (1, application apparatus with an application unit (5, application mechanism) which applies a correction liquid (application material) onto a substrate (15) using an application needle (14) (fig. 1; para. 24, 27-29), the application unit comprises:

a linear guide (23, slide mechanism) is attached to an inside of the case (fig. 6, 10; para. 52);
a needle fixing base (25, application needle fixing member) is connected to the application needle (14), the needle fixing base is supported by the linear guide is slidable in an extending direction of the application needle (fig. 6, 10; para. 52-54);
an electromagnet (27) and permanent magnet (29) (position holding mechanism) holds a relative position of the needle fixing base with respect to the linear guide, where the permanent magnet is connected to the needle fixing base and the electromagnet is connected to a lid (38) of the case (fig. 6, 10; para. 55, 57-58, 75-76).
Takashi teaches the functions of use of the electromagnet and permanent magnet to hold the relative position of the needle fixing base and application needle, where the application needle is extended out of a hole (19a) of a container (19), followed by the application unit moving towards the substrate until the application needle tip (14a) contacts the substrate to apply the correction liquid.  Takashi teaches the application needle is returned into the container after application of the correction liquid, followed by the application unit raised away from the substrate (para. 61) (fig. 6, 10; para. 57-62).
Takashi does not explicitly teaches the magnets/position holding mechanism that holds a relative position of the needle fixing base/application needle fixing member with respect to the linear guide/slide mechanism, wherein the magnets/position holding mechanism holds the relative position of the fixing base/application needle fixing member with respect to the linear guide/slide mechanism until immediately before contact of a tip of the application needle with the substrate, and 

However, Takashi teaches the function of the electromagnet is energized with the same polarity as the permanent magnet, the permanent magnet connected to the fixing base is repelled and the application needle is moved downward (fig. 10-11; para. 75-77, 78-80).  Takashi teaches it is desired for the application load to be small so that the needle tip does not damage the substrate (para. 39, 65).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the electromagnet and permanent magnet to control the position of the needle tip, such that the needle tip is held at a position immediately before contact with the substrate and use the magnets to change the position immediately before contact of the needle tip with the substrate to until separation of the needle tip from the substrate, for minimal load of the needle tip to the substrate, because it will not damage the substrate.
Further, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP2114).  As Takashi teaches the structural limitations of the claim, one would be capable of the functions as recited in the claim using the taught structure.
In regards to claims 2-3, Takashi teaches the electromagnet (27) and permanent magnet (29) (position holding mechanism) holds a relative position of the needle fixing base with respect to the linear guide (fig. 6, 10; para. 55, 57-58, 75-76).
In regards to claim 4, Takashi teaches the permanent magnet is connected to the needle fixing base and the electromagnet is connected to a lid (38) of the case (fig. 6, 10; para. 55, 57-58, 75-76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717